Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (this “Agreement”) is dated
as of July 20, 2009, originally effective November 9, 2005, as amended, between
Novavax, Inc., a Delaware corporation having its principal office at 9920
Belward Campus Drive, Rockville, MD 20850, and Rahul Singhvi, an individual with
a mailing address of (“Executive”). This agreement is being amended and restated
to provide for certain required changes.
     The Company and Executive hereby agree as follows:
     1. Employment. The Company hereby employs Executive and Executive hereby
accepts employment as President and Chief Executive Officer upon the terms and
conditions hereinafter set forth. As used throughout this Agreement, “Company”
shall mean and include any and all of its present and future subsidiaries and
any and all subsidiaries of a subsidiary. Executive warrants and represents that
he is free to enter into and perform this Agreement and is not subject to any
employment, confidentiality, non-competition or other agreement which prohibits,
restricts, or would be breached by either his acceptance or his performance of
this Agreement.
     2. Duties. During the Term (as hereinafter defined), Executive shall devote
his full business time to the performance of services as President and Chief
Executive Officer of Novavax, Inc., performing such services, assuming such
responsibilities and exercising such authority as are set forth in the Bylaws of
the Company for such offices and assuming such other duties and responsibilities
as prescribed by the Board of Directors. During the Term, Executive’s services
shall be completely exclusive to the Company and he shall devote his entire
business time, attention and energies to the business of the Company and the
duties which the Company shall assign to him from time to time. Executive agrees
to perform his services faithfully and to the best of his ability and to carry
out the policies and directives of the Company. Notwithstanding the foregoing,
it shall not be a violation of this Agreement for the Executive to serve as a
director of any company whose products do not compete with those of the Company
and to serve as a director, trustee, officer, or consultant to a charitable or
non-profit entity; provided that such service does not adversely affect
Executive’s ability to perform his obligations hereunder. Executive agrees to
take no action which is in bad faith and prejudicial to the interests of the
Company during his employment hereunder. Executive shall be based at the
Company’s headquarters, currently in Rockville, Maryland, and he also will be
required from time to time to perform duties hereunder for reasonably short
periods of time outside of said area.
     3. Term. The term of this Agreement shall be for the period beginning on
July 20, 2009 and continuing until September 1, 2010, unless earlier terminated
pursuant to Section 7 hereof (the “Term”) and shall be renewed automatically for
additional twelve-month periods on the terms set forth herein, as they may be
modified from time to time by mutual agreement, unless one of the Company or the
Executive provides notice of termination at least 30 days before the expiration
of the then current term. The parties acknowledge that the employment hereunder
is employment at will.

 



--------------------------------------------------------------------------------



 



     4. Compensation.
          (a) Base Compensation. For all Executive’s services and covenants
under this Agreement, the Company shall pay Executive an annual salary, which is
$425,00 per year as of this Amendment and Restatement, and the Board of
Directors will review and consider for increase annually based on the
Executive’s and the Company’s performance. Executive’s salary and benefits will
be payable in accordance with the Company’s payroll policy as constituted from,
time to time. The Company may withhold from any amounts payable under this
Agreement all required federal, state, city or other taxes and all other
deductions as may be required pursuant to any law or government regulation or
ruling.
          (b) Bonus Program. The Company agrees to pay the Executive a
performance and incentive bonus in respect of Executive’s employment with the
Company each year, in an amount determined by the Board of Directors (or any
committee of the Board of Directors authorized to make that determination) to be
appropriate based upon Executive’s and the Company’s achievement of certain
specified goals, with a maximum target bonus of 60%, or any other percentage
determined by the Board of Directors, of Executive’s base salary during the year
to which the bonus relates. The bonus shall be paid out partly in cash and
partly in shares of restricted stock, in the discretion of the Board of
Directors. Such bonus shall be paid no later than two and one-half months
following the year for which the bonus applies.
          (c) Stock Awards. Executive will be eligible for additional stock
awards based upon performance subject to the approval of the Board of Directors.
     5. Reimbursable Expenses. Executive shall be entitled to reimbursement for
reasonable expenses incurred by him in connection with the performance of his
duties hereunder in accordance with such procedures and policies for executive
officers as the Company has heretofore or may hereafter establish.
     6. Benefits. (a) Executive shall be entitled to five weeks of paid vacation
time per year, calculated and administered in accordance with Company policies
for executive officers in effect from time to time. The Executive shall be
entitled to all other benefits associated with normal full time employment in
accordance with Company policies.
          (b) Executive shall be entitled to participate in the Company’s Change
of Control Severance Benefit Plan adopted August 10, 2005, as amended and
restated on July 26, 2006 and further amended on December 31, 2008 (the “Change
in Control Plan”).
     7. Termination of Employment.
          (a) Notwithstanding any other provision of this Agreement, Executive’s
employment may be terminated, without such action constituting a breach of this
Agreement:
               (i) By the Company, for “Cause,” as defined in Section 7(b)
below;
               (ii) By the Company, upon 30 days’ notice to Executive, if he
should be prevented by illness, accident or other disability (mental or
physical) from discharging his

2



--------------------------------------------------------------------------------



 



duties hereunder for one or more periods totaling three consecutive months
during any twelve-month period;
               (iii) By the Executive with “Good Reason”, as defined in Section
7(c) below, within 30 days of the occurrence or commencement of such Good
Reason; and
               (iv) By the event of Executive’s death during the Term.
          (b) “Cause” shall mean (i) Executive’s willful failure or refusal to
perform in all material respects the services required of him hereby,
(ii) Executive’s willful failure or refusal to carry out any proper and material
direction by the Board of Directors with respect to the services to be rendered
by him hereunder or the manner of rendering such services, (iii) Executive’s
willful misconduct in the performance of his duties hereunder, (iv) Executive’s
commission of an act of fraud, embezzlement or theft or a felony involving moral
turpitude, (v) Executive’s use or disclosure of Confidential Information (as
defined in Section 10 of this Agreement), other than for the benefit of the
Company in the course of rendering services to the Company or (vi) Executive’s
engagement in any activity prohibited by Section 11 of this Agreement. For
purposes of this Section 7, the Company shall be required to provide Executive a
specific written warning with regard to any occurrence of subsections (b)(i),
(ii) and (iii) above, which warning shall include a statement of corrective
actions and a 30 day period for the Executive to respond to and implement such
actions, prior to any termination of employment by the Company pursuant to
Section 7(a)(i) above.
          (c) “Good Reason” shall mean: (i) any significant diminution of
Executive’s responsibilities and authority, other than in connection with the
termination of Executive’s employment for Cause, without his consent, including,
for the avoidance of doubt, requiring that Executive report to someone other
than the Board of Directors, or ceasing to be the President and Chief Executive
Officer of a public company; (ii) any breach of this Agreement by the Company;
or (iii) Executive’s annual base salary is reduced below the annual amount set
forth in this Agreement.
     8. Separation Pay.
          (a) Subject to Executive’s execution and delivery to the Company of
the Company’s standard form of Separation and Release Agreement, the Company
shall pay Executive an amount equal to the Separation Pay as defined here, upon
the occurrence of the applicable Separation Event, as defined below, but in no
case later than two and one-half months following the year in which the
Separation Event occurs. “Separation Pay” shall mean a lump sum amount equal to
eighteen (18) months of Executive’s then effective base salary. Separation Pay
shall each be payable in accordance with the Company’s payroll policy as
constituted from time to time, and shall be subject to withholding of all
applicable federal, state and local taxes and any other deductions required by
applicable law. In the event of Executive’s death, the Company’s obligation to
pay further compensation hereunder shall cease forthwith, except that
Executive’s legal representative shall be entitled to receive his fixed
compensation for the period up to the last day of the month in which such death
shall have occurred.

3



--------------------------------------------------------------------------------



 



          (b) In addition to the Separation Pay, if Executive elects to continue
participation in the Company’s medical plans as provided by COBRA, Company will
pay 100% of Executive’s COBRA premiums for eighteen (18) months.
          (c) In the event of a Separation Event, as defined below, Executive
shall be entitled to accelerated vesting of 50% of all unvested stock options
and restricted stock awards that Executive held at the time of termination and
Executive shall have right to exercise all outstanding vested stock options held
at termination (including those accelerated under this provision) during the
twelve (12) month period following the date of termination.
          (d) “Separation Event” shall mean:
               (i) the Company’s termination of Executive’s employment by the
Company without Cause, during the Term; or
               (ii) the termination of Executive’s employment by the Executive
for Good Reason; or
               (iii) the Company terminates this Agreement under Section 3
above.
     9. All Business to be Property of the Company; Assignment of Intellectual
Property.
          (a) Executive agrees that any and all presently existing business of
the Company and all business developed by him or any other employee of the
Company including without limitation all contracts, fees, commissions,
compensation, records, customer or client lists, agreements and any other
incident of any business developed, earned or carried on by Executive for the
Company is and shall be the exclusive property of the Company, and (where
applicable) shall be payable directly to the Company.
          (b) Executive hereby acknowledges that any plan, method, data,
know-how, research, information, procedure, development, invention, improvement,
modification, discovery, design, process, work of authorship, documentation,
formula, technique, trade secret or intellectual property right whatsoever or
any interest therein whether patentable or non-patentable, patents and
applications therefor, trademarks and applications therefor or copyrights and
applications therefor (herein sometimes collectively referred to as
“Intellectual Property”) made, conceived, created, invested, developed, reduced
to practice and/or acquired by Executive solely or jointly with others during
the Term is the sole and exclusive property of the Company, as work for hire,
and that he has no personal right in any such Intellectual Property, Executive
hereby grants to the Company (without any separate remuneration or compensation
other than that received by him from time to time in the course of his
employment) his entire right, title and interest throughout the world in and to,
all Intellectual Property, which is made, conceived, created, invested,
developed, reduced to practice and/or acquired by him solely or jointly with
others during the Term.
     10. Confidentiality. Executive acknowledges his obligation of
confidentiality with respect to all proprietary, confidential and non-public
information of the Company, including all Intellectual Property. Executive shall
not, either during the Term or thereafter, use for any

4



--------------------------------------------------------------------------------



 



purpose other than the furtherance of the Company’s business, or disclose to any
person other than a person with a need to know such confidential, proprietary or
non-public information for the furtherance of the Company’s business who is
obligated to maintain the confidentiality of such information, any information
concerning any Intellectual Property, or other confidential, proprietary or
non-public information of the Company, whether Executive has such information in
his memory or such information is embodied in writing or other tangible form.
All originals and copies of any of the foregoing, however and whenever produced,
shall be the sole property of the Company. Upon the termination of Executive’s
employment in any manner or for any reason, Executive shall promptly surrender
to the Company all copies of any of the foregoing, together with any documents,
materials, data, information and equipment belonging to or relating to the
Company’s business and in his possession, custody or control, and Executive
shall not thereafter retain or deliver to any other person any of the foregoing
or any summary or memorandum thereof.
     11. Non-Competition Covenant. As the Executive has been granted options to
purchase stock in the Company and as such has a financial interest in the
success of the Company’s business and as Executive recognizes that the Company
would be substantially injured by Executive competing with the Company,
Executive agrees and warrants that within the United States, he will not, unless
acting with the Company’s express prior written consent, directly or indirectly,
while an employee of the Company and during the Non-Competition Period, as
defined below, own, operate, join, control, participate in, or be connected as
an officer, director, employee, partner, stockholder, consultant or otherwise,
with any business or entity which competes with the business of the Company (or
its successors or assigns) as such business is now constituted or as it may be
constituted at any time during the Term of this Agreement; provided, however,
that Executive may own, and exercise rights with respect to, less than one
percent of the equity of a publicly traded company. The “Non-Competition Period”
shall be a period of eighteen (18) months following termination of employment.
     Executive and the Company are of the belief that the period of time and the
area herein specified are reasonable in view of the nature of the business in
which the Company is engaged and proposes to engage, the state of its business
development and Executive’s knowledge of this business; however, if such period
or such area should be adjudged unreasonable in any judicial proceeding, then
the period of time shall be reduced by such number of months or such area shall
be reduced by elimination of such portion of such area, or both, as are deemed
unreasonable, so that this covenant may be enforced in such area and during such
period of time as is adjudged to be reasonable.
     12. Non-Solicitation Agreement. Executive agrees and covenants that he will
not, unless acting with the Company’s express written consent, directly or
indirectly, during the Term of this Agreement or during the Non-Competition
Period (as defined in Section 11 above) solicit, entice or attempt to entice
away or interfere in any manner with the Company’s relationships or proposed
relationships with any customer, officer, employee, consultant, proposed
customer, vendor, supplier, proposed vendor or supplier or person or entity or
person providing or proposed to provide research and/or development services to,
on behalf of or with the Company.
     13. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given on actual receipt after having
been delivered by hand, mailed

5



--------------------------------------------------------------------------------



 



by first class mail, postage prepaid, or sent by Federal Express or similar
overnight delivery services, as follows: (a) if to Executive, at the address
shown at the head of this Agreement, or to such other person(s) or address(es)
as Executive shall have furnished to the Company in writing and, if to the
Company, to it at the address set forth in the preamble hereto with a copy to
Jennifer L. Miller, Esq., Ballard Spahr Andrews & Ingersoll, LLP, 1735 Market
Street, 51st Floor, Philadelphia, Pennsylvania 19103, or to such other person(s)
or address(es) as the Company shall have furnished to Executive in writing.
     14. Assignability. In the event of a change of control (as defined in the
Change of Control Plan), the terms of this Agreement shall inure to the benefit
of, and be assumed by, the successor to the Company or the acquiring person in
such change in control transaction. This Agreement shall not be assignable by
Executive, but it shall be binding upon, and to the extent provided in Section
8, shall inure to the benefit of, his heirs, executors, administrators and legal
representatives.
     15. Entire Agreement. This Agreement contains the entire agreement between
the Company and Executive with respect to the subject matter hereof and there
have been no oral or other prior agreements of any kind whatsoever as a
condition precedent or inducement to the signing of this Agreement or otherwise
concerning this Agreement or the subject matter hereof. Notwithstanding the
foregoing, Executive acknowledges that he is required as a condition to
continued employment, to comply at all times, with the Company’s policies
affecting employees, including the Company’s published Code of Ethics, as in
effect from time to time. Executive also acknowledges that the Non-Disclosure
and Non-Competition Agreement he signed upon becoming an employee remains in
full force and effect despite the changes in his employment status with the
Company.
     16. Equitable Relief. Executive recognizes and agrees that the Company’s
remedy at law for any breach of the provisions of Sections 9, 10, 11 or 12
hereof would be inadequate, and he agrees that for breach of such provisions,
the Company shall, in addition to such other remedies as may be available to it
at law or in equity or as provided in this Agreement, be entitled to injunctive
relief and to enforce its rights by an action for specific performance. Should
Executive engage in any activities prohibited by this Agreement, he agrees to
pay over to the Company all compensation, remuneration or monies or property of
any sort received in connection with such activities; such payment shall not
impair any rights or remedies of the Company or obligations or liabilities of
Executive which such parties may have under this Agreement or applicable law.
     17. Amendments. This Agreement may not be amended, nor shall any change,
waiver, modification, consent or discharge be effected except by written
instrument executed by the Company and Executive.
     18. Severability. If any part of any term or provision of this Agreement
shall be held or deemed to be invalid, inoperative or unenforceable to any
extent by a court of competent jurisdiction, such circumstances shall in no way
affect any other term or provision of this Agreement, the application of such
term or provision in any other circumstances, or the validity or enforceability
of this Agreement. Executive agrees that the restrictions set forth in
Sections 11 and 12 above (including, but not limited to, the geographical scope
and time period of

6



--------------------------------------------------------------------------------



 



restrictions) are fair and reasonable and are reasonably required for the
protection of the interests of the Company and its affiliates. In the event that
any provision of Section 11 or 12 relating to time period and/or areas of
restriction shall be declared by a court of competent jurisdiction to exceed the
maximum time period or areas such court deems reasonable and enforceable, said
time period and/or areas of restriction shall be deemed to become and thereafter
be the maximum time period and/or areas which such court deems reasonable and
enforceable.
     19. Paragraph Headings. The paragraph headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation hereof.
     20. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the law of the State of Delaware, without regard to
the principles of conflict of laws thereof.
     21. Resolution of Disputes. With the exception of proceedings for equitable
relief brought pursuant to Section 16 of this Agreement, any disputes arising
under or in connection with this Agreement including, without limitation, any
assertion by any party hereto that the other party has breached any provision of
this Agreement, shall be resolved by arbitration, to be conducted in Baltimore,
Maryland, in accordance with the rules and procedures of the American
Arbitration Association. The parties shall bear equally the cost of such
arbitration, excluding attorneys’ fees and disbursements which shall be borne
solely by the party incurring the same; provided, however, that if the
arbitrator rules in favor of Executive on at least one material component of the
dispute, Company shall be solely responsible for the payment of all costs, fees
and expenses (including without limitation Executive’s reasonable attorney’s
fees and disbursements) of such arbitration. The Company shall reimburse
Executive for any such fees and expenses incurred by Executive in any calendar
year within a reasonable time following Executive’s submission of a request for
such reimbursement, which in no case shall be later than the end of the calendar
year following the calendar year in which such expenses were incurred. Executive
shall submit any such reimbursement request no later than the June 30th next
following the calendar year in which the fees and expenses are incurred. In the
event the arbitrator rules against Executive, Executive shall repay the Company
the amount of such reimbursed expenses no later than 180 days following the date
as of which such arbitrator’s decision becomes final. The provisions of this
Section 21 shall survive the termination for any reason of the Term (whether
such termination is by the Company, by Executive or upon the expiration of the
Term).
     22. Indemnification; Insurance. The Executive shall be entitled to
liability and expense indemnification, advancement of expenses and reimbursement
to the fullest extent permitted by the Company’s current By-laws and Certificate
of Incorporation, whether or not the same are subsequently amended. During the
Term, the Company will use commercially reasonable efforts to maintain in effect
directors’ and officers’ liability insurance no less favorable to Executive than
that in effect as of the date of this Agreement.
     23. Survival. Sections 8 through 22 shall survive the expiration or earlier
termination of this Agreement, for the period and to the extent specified
therein.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed or caused to be executed
under seal this Agreement as of the date first above written.

            NOVAVAX, INC.
    [SEAL]
      By:   /s/ John Lambert         John Lambert        Chairman of the Board
of Directors              /s/ Rahul Singhvi       Rahul Singhvi           

8